Citation Nr: 9919568	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to a compensable rating for amputation, tip of 
the right index finger.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral foot 
injuries.


REPRESENTATION

Appellant represented by:	Teresa Cooke, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to October 
1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that granted service connection and a 
noncompensable rating for amputation of the tip of the right 
index finger, and denied service connection for bilateral 
hearing loss and bilateral foot injuries.

On February 10, 1999, a hearing was held before C. W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The issues of entitlement to an increased rating for 
amputation, tip of the right index finger, and entitlement to 
service connection for bilateral foot injuries will be 
addressed in the REMAND that follows this decision.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not accompanied by any medical evidence to support 
the claim.

2.  The claim for service connection for bilateral hearing 
loss is not plausible.

3.  The claim for service connection for bilateral foot 
injuries is accompanied by medical evidence to support the 
claim.

4.  The claim for service connection for bilateral foot 
injuries is plausible.


CONCLUSIONS OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

The claim for service connection for bilateral foot injuries 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's pre-entrance examination, in September 1972, 
assessed his feet as normal.  The September 1972 report shows 
the following audiological data:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
10
LEFT
15
10
5
N/A
15

Service treatment records dated April 1974 noted that the 
veteran fell off of an aircraft and landed on his feet, 
leading to multiple bruises and contusions on his feet and 
heels.  A separate report dated April 1974 noted "Bruises.  
No fractures."  Another notation in an April 1974 treatment 
record noted "has sprain both arches."  A treatment record 
dated May 1974 found that there was "no edema of feet- still 
tender laterally."  A treatment record dated February 1978 
shows that the veteran complained of "localized pain (L) 
[left] heel from fall on ice," with "no fract[ure] noted."  
Diagnosis given was of a "soft tissue bruise."  

Audiological tests during the veteran's period of service 
found the following decibel levels:

Date

500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
April 
1973
R
15
10
10
10
5

L
10
10
5
10
10
August 
1975
R
5
0
0
10
0

L
5
0
0
5
10
March 
1976
R
5
0
5
10
0

L
10
5
0
5
5
May 1977
R
5
5
0
15
0

L
20
10
10
10
10
April 
1978
R
10
5
0
20
5

L
10
0
5
5
5
September 
1978
R
5
5
5
15
5

L
15
10
5
15
25


Date

500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
February 
1979
R
5
5
5
20
5

L
10
5
5
10
15
January 
1980
R
10
5
5
20
5

L
15
10
5
15
15
February 
1982
R
20
10
10
25
15

L
20
10
15
20
30
July 1983
R
15
5
5
25
15

L
15
10
15
20
20
August 
1987
R
5
10
10
15
10

L
20
15
10
10
30
March 
1988
R
10
5
5
20
15

L
15
5
10
15
20

Date

500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
May 1989
R
15
0
5
25
15

L
20
5
10
20
35
July 1990
R
20
5
15
20
15

L
30
10
10
10
30
September 
16, 1991
R
5
0
10
25
20

L
10
0
10
10
15
September 
19, 1991
R
0
0
10
20
10

L
15
5
10
5
30
June 1992
R
5
0
5
30
15

L
10
5
10
10
30
April 
1994
R
0
0
0
0
0

L
10
0
0
20
10

A private audiological examination in April 1996, conducted 
after the veteran's separation from service, showed the 
following decibel levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
25
35
LEFT
10
5
15
25
30

A VA examination report of the veteran's feet in December 
1997 noted that the veteran's "arches appear[ed] intact and 
prominent," and that there was "no tenderness to palpation 
or swelling" of his feet.  The diagnosis was "recurrent 
bilateral foot- arch pain, post trauma, without fracture."  
An x-ray of both feet in December 1997 found "calcaneal spur 
is seen bilaterally," with "no osseous abnormality."  Soft 
tissues were described as "normal," and the impression was 
of "bilateral calcaneal spurs." 

A VA audiological evaluation in December 1997 found the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
35
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 100 percent in the left ear.

A subsequent private audiological evaluation in October 1998 
showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
40
LEFT
0
15
25
30
55

Speech audiometry recorded on the October 1998 report showed 
speech recognition ability of 100 percent in the right ear, 
and of 88 percent in the left ear.

During a hearing before a Member of the Board in February 
1999, the veteran testified that he worked with jets while in 
service, and that he had had problems with his hearing.  The 
veteran testified that he began to notice a decrease in his 
hearing in 1988 or 1989, and that he was told he had 
excessive hearing loss during a VA audiological examination 
in December 1997.

The veteran also testified during his February 1999 Board 
hearing that he injured his feet after falling off of an 
aircraft.  The veteran further testified that he was told by 
an orthopedic doctor that he would have problems with his 
feet as he got older, and that he began to have foot pain 
again approximately one year before he retired from service.

Received in March 1999 was a statement from the veteran's 
attorney together with a report from the Air Force concerning 
excessive noise exposure for maintenance crew members.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §  1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans' Appeals) (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Specifically, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of at least 10 percent within 1 year of 
the veteran's termination of service, such disease will be 
presumed to have been incurred in service, even though there 
is no evidence of that disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The quality and quantity of the evidence required to meet the 
veteran's burden of submitting a well grounded claim will 
depend upon the issue presented by the claim.  Where the 
issue is factual in nature, competent lay testimony, even if 
only consisting of the veteran's testimony, may constitute 
sufficient evidence to establish a claim as well grounded.  
However, where the issue involves medical causation or a 
medical diagnosis, it requires competent medical evidence 
establishing the claim as plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993); 
see also Arms v. West, No. 96-1214.  Nevertheless, a claimant 
does not meet his burden by solely presenting lay testimony, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

Hearing Loss
In this case, the veteran has submitted evidence of a medical 
diagnosis of a current hearing disability.  For the purpose 
of applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
private audiological report dated October 1998 shows the 
veteran's auditory thresholds in the right and left ears at 
4000 Hertz were at or above the 40 decibel requirement.  A 
speech audiometry score in the left ear was recorded as being 
88 percent, below the 94 percent requirement, although the 
report does not state whether the Maryland CNC Test was used.

The veteran testified that he began to notice hearing 
problems while he was in service.  However, there is no 
medical evidence showing a hearing disability during the 
veteran's service, or within the one year period after he was 
separated from service.  The veteran cannot solely rely on 
his own testimony, since as a lay person he is not competent 
to offer a medical opinion concerning any hearing loss in 
service.  Furthermore, the veteran has not submitted any 
medical evidence to show a nexus between any current hearing 
loss and his time in service.  During his hearing before a 
Member of the Board in February 1999, the veteran testified 
that the private examiner who conducted an October 1998 
audiological examination attributed the veteran's hearing 
loss to his work as an aircraft mechanic.  The record was 
held open for 30 days so that the veteran could get a 
statement from this examiner, but no statement from the 
examiner was submitted.  In the absence of any medical 
evidence showing a nexus between current hearing loss and 
service, the veteran's claim is not plausible and so must be 
denied as not well grounded.  While the recently submitted 
report from the Air Force has been considered, it does not 
relate specifically to the veteran's case in that it does not 
relate his hearing loss to service.

Bilateral Foot Injuries

The veteran's service medical records noted that the veteran 
was treated for foot injuries in 1974, and included a 
notation stating "has sprain both arches."  The December 
1997 VA examination noted the veteran's history of sprained 
arches, and recurrent bilateral arch pain since an in-service 
foot injury.  The diagnosis given was of "recurrent 
bilateral foot-arch pain, post trauma, without fracture."  A 
December 1997 VA x-ray found "bilateral calcaneal spurs."  
The veteran has submitted evidence of a current diagnosis 
concerning his feet, of an in-service injury, and a nexus 
between the two.  The claim is plausible, and is therefore 
well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for bilateral hearing loss is denied.

The veteran's claim for service connection for bilateral foot 
injuries is well grounded.

REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

During his hearing before a Member of the Board in February 
1999, the veteran testified that his right index finger is 
numb from the first knuckle of the finger.  The veteran also 
testified that does not have use of this finger.  Another 
examination is needed in order to adequately assess the 
veteran's disability in his right index finger.

The report of the December 1997 VA examination noted the 
veteran's history of an in-service bilateral foot injury, and 
gave a diagnosis of "recurrent bilateral foot-arch pain, 
post trauma, without fracture."  Subsequent x-rays showed 
heel spurs, but the relationship between the heel spurs, foot 
pain and trauma in service needs to be clarified.  Another VA 
examination is needed in order to determine whether the 
veteran's current foot problems are due to trauma to his feet 
that occurred during service.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers, 
VA or private, who have treated or 
examined him for his right index finger, 
or bilateral foot injuries, since 
February 1999.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's right index finger, or feet, 
since February 1999.  All previously 
unobtained records should be associated 
with the claims file.

2.  The RO should then schedule the 
veteran for a VA surgical/neurological 
examination in order to ascertain the 
nature and severity of his service 
connected right index finger amputation, 
to include functional loss, tenderness, 
pain and an assessment as to whether any 
current neurologic deficit is the result 
of the amputation.  All appropriate 
special studies should be accomplished.  
The claims folder must be made available 
to, and be reviewed by, the examiner in 
conjunction with the examination.

3.  The RO should schedule a VA 
orthopedic examination of the veteran's 
feet.  The claims folder must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  The examination should 
specify what, if any, disabilities the 
veteran currently has in his feet and the 
proper diagnosis(es) thereof.  The 
examiner should specifically be requested 
to render an opinion as to whether it is 
at least as likely as not that any foot 
disability is related to a foot injury 
that occurred while the veteran was in 
service.

4.  The RO should then make a 
determination as to whether all of the 
requested development has been completed.  
If any requested development has not been 
completed, the RO should take all 
appropriate action to complete the 
requested development.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

